DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murade (US 2007/0296899).
Regarding claim 1, Murade discloses an electro-optical device (100 in Figures 1-4 and 8-9; see paragraph [0146] identifying the embodiment shown in Figures 1-4 and 8-9), comprising:
a wiring substrate (44, 43, 42, 41, 12, 10, 117 in Figures 4 and 9) including a wiring line (117);
a common electrode (	21);
a conduction member (56) that is electrically conductive, the conduction member being configured to electrically couple the wiring line and the common electrode (Figure 9; Paragraphs [0135] “the opposing-electrode potential lines 116 are connected to the opposing electrode 21 via the vertical-conduction members 56” and [0148] “The opposing-electrode potential lines 117 are electrically connected to the vertical-conduction electrodes 116”);
a pixel electrode (9 a) disposed between the wiring substrate and the common electrode (Figure 4); and
an electro-optical layer (50; Paragraphs [0010], [0098]) disposed between the pixel electrode and the common electrode, and including an electro-optical material (Paragraph [0098]), optical characteristics of which change due to an electric field between the pixel electrode and the common electrode (Paragraphs [0098], [0117]), wherein
the wiring substrate includes:
an insulating layer (44) disposed between the wiring line and the common electrode (Figure 9);
a conduction electrode (116 a, i.e., 116 disposed above 44) between the insulating layer and the common electrode and in contact with the insulating layer (Figure 9), the conduction member being disposed at the conduction electrode (Figure 9; Paragraph [0136]); and
a contact portion (116 disposed in 44) penetrating the insulating layer (Figure 9), the contact portion being configured to electrically couple the conduction electrode and the wiring line (Figure 9; Paragraphs [0135], [0148]).
In the Figure 9 embodiment and discussion, Murade does not disclose the contact portion composed of a material different from that of the conduction electrode.
In the Figure 6 configuration, however, Murade teaches vertical-conduction electrodes (116) have a two-layer structure including an aluminum layer as a lower layer, and a titanium nitride layer as an upper layer (Paragraph [0134]), where a portion of the vertical-conduction electrodes is an upper layer (116 a; Paragraph [0135] “The portions of the opposing-electrode potential lines 116 exposed from the fourth inter-layer insulating film 44 function as vertical conducting portions 116 a”) and a portion of the vertical-conduction electrodes is a lower layer (116 disposed in 44 and under 116 a).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first embodiment of Murade with the teachings of the second embodiment of Murade, wherein the contact portion composed of a material is different from that of the conduction electrode, by choosing 116 a as an upper layer and 116 as a lower layer, made of aluminum and titanium nitride, respectively, for the purpose of obtaining relatively small resistances (Murade: Paragraph [0134]).

Regarding claim 2, Murade discloses the limitations of claim 1 above, and further discloses wherein a surface of the conduction electrode that is in contact with the conduction member is a flat surface (Figure 9; see the surface of 116 a in contact with 56, where 116 a includes no step; Paragraph [0147] “the vertical-conducting portions 116 a that are in contact with the vertical-conduction members 56”; see also Paragraph [0136]) (Regarding a flat surface, Examiner considers the applicant’s specification, Paragraph [0067] “a flat surface … In other words, the conduction electrode 311 includes no step”).

Regarding claim 6, Murade discloses the limitations of claim 1 above, and further discloses an electronic apparatus (1100 in Figure 24), comprising the electro-optical device.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murade in view of Kido (US 2001/0053570).
Regarding claim 3, Murade discloses the limitations of claim 1 above, and further discloses wherein the contact portion is a first contact portion (116 in contact hole 115 in Figure 9),
the wiring line is a first wiring line (117),
the wiring substrate further includes:
a second wiring line (6a2 in Figure 4); and
a second contact portion (the lower layer of 402 in Figure 4; Paragraph [0128]) penetrating the insulating layer (the lower layer of 402 penetrating at least a portion of 44), and being configured to electrically couple the second wiring line and the pixel electrode (402 couples 6a2 and 9a; Paragraph [0128]), and
a material constituting the second contact portion and a material constituting the contact portions are identical to each other (Murade: Paragraphs [0134] and [0128] “402 have a two-layer structure including an aluminum layer as a lower layer and a titanium nitride layer as an upper layer”, teaching 116 and the lower layer of 402 made of aluminum).
Murade does not disclose a material constituting the pixel electrode and a material constituting the conduction electrode are identical to each other.
However, Kido teaches a pixel electrode and a metallic film formed by titanium nitride (Paragraph [0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Murade electro-optical device with the teachings of Kido, where a material constituting the pixel electrode and a material constituting the conduction electrode are identical to each other, for the purpose of simplifying the manufacturing process with a suitable material (Kido: Paragraphs [0280], [0285]), where Murade suggests titanium nitride be used for the conduction electrode and the manufacturing process be simplified (Murade: Paragraph [0149]).

Regarding claim 4, Murade as modified by Kido discloses the limitations of claim 3 above, and Murade further discloses, wherein the wiring substrate further includes:
a supply electrode (102 in Figure 1; Paragraph [0135] “the vertical-conduction electrodes 116 … as opposing-electrode-potential lines through which an opposing-electrode potential is supplied from an external circuit via an external-circuit connecting terminal 102”; note that 116 in Figure 2 is 117 in Figure 9) electrically coupled to the first wiring line, and being configured to supply a signal (Paragraph [0135] “an opposing-electrode potential”) to the first wiring line; and
a third contact portion (see Figure 2 below annotated by the examiner, where “116a`” is disposed on the opposite side; see Paragraph [0146] identifying the embodiment shown in Figures 1-4 and 8-9) penetrating the insulating layer (Figure 9), and being configured to electrically couple the first wiring line and the supply electrode (Figure 9; Paragraphs [0135], [0148]), and
a material constituting the third contact portion and the material constituting the first contact portions are identical to each other (see Figure 2 below, a plurality of identical “116/116`” are also provided on the external circuit side; Paragraphs [0135] and [0141]).
      
    PNG
    media_image1.png
    364
    674
    media_image1.png
    Greyscale

Murade does not disclose a material constituting the supply electrode and the material constituting the conduction electrode are identical to each other.
However, Kido teaches a metallic film is formed by titanium nitride (Paragraph [0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Murade electro-optical device with the teachings of Kido, where a material constituting the supply electrode and the material constituting the conduction electrode are identical to each other, for the purpose of simplifying the manufacturing process with a suitable material (Kido: Paragraphs [0280], [0285]), where Murade suggests titanium nitride be used for the conduction electrode and the manufacturing process be simplified (Murade: Paragraph [0149]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murade in view of Tang (US 2017/0153518).
Regarding claim 5, Murade discloses the limitations of claim 1 above.
Murade does not disclose that a thickness of the conduction electrode is equal to or greater than a thickness of the pixel electrode.
However, Tang teaches a thickness of the extending electrode (471 in Figure 5) is equal to a thickness of the pixel electrode (412; Paragraph [0061] “the thickness of the extending electrode (which is equal to the thickness of the pixel electrode)”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Murade device with the teachings of Tang, wherein a thickness of the conduction electrode is equal to or greater than a thickness of the pixel electrode as Tang teaches the thickness thereof, for the purpose of maintaining the thickness of the liquid crystal cell by considering the thickness of the conduction electrode while it can abut against the substrate (Tang: Paragraphs [0040]-[0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871